DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant claims contain the following term which have been interpreted under 35 U.S.C. 112(f):
1) “active means for transporting aluminum or aluminum alloy melt from the casting furnace to the casting gap” has been interpreted as described at paragraph [0010] of the specification as a low pressure furnace or a pump.
2) “means for feeding the aluminum or aluminum alloy melt into the casting region” has been interpreted as described at paragraph [0040] of the specification as a feed opening.
3) “means for pressurizing and/or means for pumping the metal melt” has been interpreted as described at paragraphs [0018] and [0019] as a low pressure furnace and a pump.
4) “means for regulating the volume flow of the aluminum or aluminum alloy melt to the casting gap” has been interpreted as described at paragraph [0057] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, the term “the surface of the aluminum or aluminum alloy melt pool” lacks clear antecedent basis rendering the scope of the claim indefinite.
2) In claim 2, the term “the at least one active means for transporting metal melt ”lacks clear antecedent basis since it is not clear if this is the same as the previously recited “at least one active means for transporting aluminum or aluminum alloy melt” or directed to the transport of some other metal melt, rendering the scope of the claim indefinite.
3) In claims 3 and 9, the term “in particular” renders the scope of the claims indefinite in that it is not clear if the limitation(s) following this term are actually required by the claim, rendering the scope of the claims indefinite.
4) In claims 3 and 4 the claims are indefinite in that it is not clear how low a pressure must be maintained to allow a furnace to meet the limitation of a “low pressure furnace” making the scope of the claims indefinite.
5) In claim 8, the term “preferably” renders the scope of the claims indefinite in that it is not clear if the limitation(s) following this term are actually required by the claim, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0033332 to Numano et al (Numano et al). Numano et al teaches a strip casting system which if desired could be employed for the casting of aluminum or aluminum alloys, including a casting furnace (10), a revolving chill mold (14) comprising a roll pair, having a casting gap (20) wherein the strip casting system has an active means (pump 11b) for transporting a melt from the casting furnace (10) to the casting gap, the system also includes a casting region (13) arranged in front of the casting gap and limited on one side (the upper end) by the rolls (14) (see figure 2(B) for example) where the melt forms a melt pool and includes means for feeding the melt to the casting region (13) below a surface of the melt pool, thereby showing all aspects of claim 1, since as stated above, the apparatus of  Numano et al could, if desired be used to cast aluminum alloys, and it has been held that where the prior art could, if desired be operated in a recited manner or on a recited material, whether or not such a method of use of material to be worked upon is taught by the prior art, then the manner or method of use of an apparatus or the material to be worked upon by an apparatus cannot alone, be relied upon to fairly further limit claims t an apparatus itself. See MPE 2114 and 2115.
With respect to claim 2, Numano et al teaches the use of a pump means (11b).
With respect to claims 3 and 4, the furnace (10) of Numano et al is a low pressure furnace (see paragraph [0037] for example.
With respect to claim 5, the system of Numano et al as shown in the embodiment of figure 1 for example is a vertical system.
With respect to claim 6 Numano et al includes a pressure system for flow regulation (see paragraph [0037] for example).

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Above indicated claims 7-11 would be allowable over the cited prior art at least because with respect to claims 7 and 8 Numano et al, the closest prior art, does not teach a side dam with feed openings, while with respect to method claims 9-11 Numano et al does not treat aluminum or aluminum alloys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0118507 (the publication of the instant application) is also cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk